Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150637                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re Estate of STEPHEN E. RICHARD.                                                                Richard H. Bernstein,
                                                                                                                     Justices
  _________________________________________
  WILLIAM RICHARD, Personal Representative
  for the Estate of STEPHEN RICHARD,
                 Plaintiff-Appellee,
  v                                                                SC: 150637
                                                                   COA: 311767
                                                                   Alpena CC: 11-003918-NH
  COMPASSIONATE CARE HOME HEALTH
  SERVICES, INC.,
             Defendant-Appellant,
  and
  REGION 9 AREA AGENCY ON AGING,
  a/k/a NORTHEAST MICHIGAN
  COMMUNITY SERVICE AGENCY, INC.,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 9, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           d0930
                                                                              Clerk